WiNslow, J.
This was an action for the wrongful cutting of pine timber. It was tried, and the respondent recovered judgment for the stumpage value thereof, viz. $3 per 1,000 feet, with interest from the time of the cutting.. From this judgment the present respondent appealed to this court, and the case will be found reported in 89 Wis. 421. It was there held that, because the defendant had not filed an affidavit that the cutting was done by mistake, as provided by sec. 4269, S. & B. Ann. Stats., the judgment should have been for the highest market value of the manufactured product of the timber cut, which had been found by the court to be $10 per 1,000. The opinion then proceeds: “ The claim for the largest amount found by the court, with interest, should have been allowed.” The case was remanded to the trial court with directions to enter judgment in favor of the plaintiff as indicated in the opinion. The case having been remitted, the trial court entered judgment for $10 per 1,000, and interest from the time of the cutting. From this judgment the defendant has now appealed, claiming that no interest should have been allowed, and citing Smith v. Morgan, 73 Wis. 375.
When this case was here upon the former appeal it was not intended to change the rule laid down in Smith v. Morgan as to the recovery of interest. Nor is it now our intention to do so. The words “ with interest ” were inadvertently inserted in the opinion. But that decision was rendered at the last term of this court, and it cannot be corrected after that term has,passed. Though erroneous, it must stand as the law of this case. The only question before us on this appeal is whether the judgment is in accordance with the /mandate on that appeal. Unquestionably it is. The first ■ *529judgment was for a certain sum, “ with interest from the time of the cutting.” This was reversed, and the court was directed to enter judgment for a larger sum, “ with interest.” The only reasonable construction which can be placed on the expression “ with interest ” under such circumstances is that interest is to be allowed from the same date as allowed by the trial court in the original judgment. This is the judgment rendered, and it must be affirmed. .
By the Court.— Judgment affirmed.